                                                    STATE OF NEW YORK
                                          OFFICE OF THE ATTORNEY GENERA L


  LETITIA JAM ES                                                                                  DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                                       LITIGATION BUREAU

                                               Writer's Direct Dial: (212) 416-8105

                                                                                                  January 15, 2020

    BYECF
    The Honorable Paul G. Gardephe
    United States District Judge
    Southern District of New York
    40 Foley Square, Room 2204
    New York, New York 10007

            Re:       Leckie v. City of New York, 19 Civ. 6719 (PGG)

    Dear Judge Gardephe:

            Since yesterday, the Office of the Attorney General has received requests for representation
    from Napoli and Laguio, in the above-captioned action. I write to respectfully join in the requests
    under Docket Number 55 for an extension of time for defendants Napoli and Laguio. The grounds
    for these requests are the same as listed under Docket Number 55, and it would be more efficient for
    defendants to respond to the complaint together on March 20, 2020.

            There have been no prior requests for an extension of defendant Napoli and Laugio's
    time to answer.

                                                                              Respectfully submitted,

                   MEMO ENDORSED                                              Isl Julinda Dawkins
                       '                                                      Julinda Dawkins
                   The Application is granted.                                Assistant Attorney General



                   a.
                   SO ORDERED:




                   Dated: ~        ;,,,
                                          1
                                              :,,,z,,
                                                                              Sarande Dedushi
                                                                              Assistant Attorney General
                                                                              212-416-8105
                                                                              Sarande.Dedushi@ag.ny.gov
                                                                              SDNY Admission Pending




          28   LIBERTY STREET, NEW YORK, NY        10005 •PHONE (212) 416-8610        • NOT FOR   SERVICE OF PAPERS
                                                        WWW.AG.NY .GOV
